DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00126-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CHOICE HOMES, INC.,§
	APPEAL FROM THE 241ST
APPELLANT


V.§
	JUDICIAL DISTRICT COURT OF

JARROD MORRIS AND KRISTI MORRIS,
INDIVIDUALLY AND ON BEHALF OF
ALL OTHERS SIMILARLY SITUATED,§
	SMITH COUNTY, TEXAS
APPELLEES



 MEMORANDUM OPINION

PER CURIAM

	Appellant has filed a motion to dismiss this appeal. All other parties to the appeal have been
given notice of the filing of this motion.  In its motion, Appellant represents that the parties have
settled the underlying dispute, thereby disposing of all issues presented for appeal.  Because
Appellant has met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the
appeal is dismissed.	

Opinion delivered November 5, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.







(PUBLISH)